Citation Nr: 1819175	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disorder manifested by lower abdominal symptoms, claimed as residuals of ovarian cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 2011. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the VA Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was later transferred to the VA RO in Denver, Colorado.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned.  A copy of the transcript is of record.  

Regarding the characterization of the claim, the Board observes that the Veteran has consistently described her claim as a disorder manifested by abdominal symptoms, originally claimed as residuals of an ovarian cyst.  Up to this point, the claim has been viewed through the lens of a gynecological disorder because the Veteran suggested that her abdominal symptoms are related to gynecological treatment she received in service.  However, new evidence indicates gastrointestinal involvement that may be relevant to the abdominal symptoms.  See May 2017 computed tomography (CT) scan.  Thus, in light of new evidence received since the September 2017 remand, the Board has recharacterized the claim as shown on the title page above, to more adequately address the Veteran's claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets having to remand this appeal another time, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).
In response to the September 2017 remand, VA imaging study reports were obtained that raise the need for another VA medical opinion.  Specifically, a May 2017 VA CT scan noted an impression of a 3cm oval cyst subcapsular lesion immediately adjacent to gallbladder fossa.  Another September 2017 VA transabdominal and endovaginal imaging report noted the Veteran's lower abdominal cramping since 2005-2006.  The radiologist noted poor visualization of the endometrium and indicted that a hysterosonography study should be considered if clinically indicated.  The most recent VA treatment records are dated in October 2017 and do not include any follow up regarding either of the reports. 

For the reasons explained below, the Board finds that a VA opinion is necessary to determine whether the May 2017 CT scan findings are indicative of a disorder manifested by the Veteran's lower abdominal symptoms since service, or otherwise related to service.  

The Board acknowledges that the Veteran was provided with VA examinations in January 2011, October 2011, and November 2015; however, those examination reports are inadequate as the respective VA examiners were not fully aware of the facts in the case.

The Board observes that the January 2011 VA general medical examination addressed the Veteran's reported right lower quadrant pain.  An ultrasound was conducted but there was no evidence of cervical polyps or ovarian cysts, nor was there any sonographic evidence of an abdominal wall hernia. 

The Veteran was also provided with a VA gynecological examinations in October 2011 and November 2015.  Notably, the October 2011 VA examination focused on the Veteran's urinary complaints and service connection was subsequently granted for the Veteran's cystocele repair in service.  That examination did not address the Veteran's abdominal pain symptoms.  

In June 2015, the Board remanded the appeal for another VA gynecological examination to address the abdominal symptoms.  The examination was provided in November 2015 but the VA examiner did not find any residuals of any gynecological treatment that the Veteran received in service.  The examiner also opined that the Veteran's symptoms were not manifestations of any disorder secondary to service-connected cystocele repair.  Rather, the examiner opined that the Veteran's abdominal pain was more likely the result of the Veteran being lactose intolerant.  The basis of the examiner's opinion was unclear.  Moreover, it appeared that the examiner determined that the Veteran was lactose intolerant based on the Veteran's own report that she thought she was lactose intolerant.  

At that time of the prior VA examinations, the cyst in the gallbladder fossa had not yet been discovered.  To date, the Veteran has not been afforded a gastrointestinal examination for the abdominal symptoms.  Given the recent finding of the cyst in the gallbladder fossa, and the Veteran's consistent statements regarding abdominal pain since service, the Board finds that a VA gastrointestinal examination and opinion is necessary.  

Additionally, to ensure that the record is complete, while on remand, the AOJ should obtain any outstanding VA treatment records.  

The Board also appreciates that the AOJ attempted to obtain the appropriate authorization and consent necessary from the Veteran to obtain any outstanding Tricare records following the September 2017 remand.  The Board acknowledges the Veteran's response that she decided to only seek treatment from VA and that she did not complete an authorization form in order for VA to obtain any outstanding records on her behalf.  However, as the claim is being remanded, the AOJ should remind the Veteran once again that she is welcome to submit any outstanding private records or complete the appropriate authorization form so that VA may obtain them on her behalf. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Inform the Veteran that she may submit any outstanding records in support of her claim, or to complete the appropriate authorization and consent form so that VA may obtain the records on her behalf. 

3.  Afford the Veteran the appropriate VA gastrointestinal  examination to evaluate her abdominal symptoms any relationship to service.  The electronic claims file, including this remand, must be reviewed by the examiner.  All indicated diagnostic studies should be accomplished. 

The examiner is asked to address the following: 

(a)  Identify whether the Veteran has a disability manifested by abdominal pain.  Consider and address the May 2017 CT image of a 3cm oval cyst subcapsular lesion immediately adjacent to gallbladder fossa.  

(b)  For any disability identified, is it at least as likely as not (i.e., 50 percent or greater probability) that the disability had its onset during active service, or is otherwise related to service.  In reaching this conclusion, consider and address the Veteran's competent statements of abdominal symptoms since  service. 

Complete rationale should be provided for any opinion rendered. 

4.  After completing items 1 through 3, and undertaking any additional development necessary -  to include any additional examinations or opinions if additional relevant treatment records are obtained - readjudicate the issue.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




